Appeal from an order of the Supreme Court, Oneida County (Anthony J. Paris, J.), entered February 15, 2006 in a proceeding pursuant to Family Court Act article 6. The order denied the petition, granted respondent’s cross petition, awarded sole legal and primary physical custody of the parties’ child to respondent and visitation to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Contrary to petitioner’s contention, Supreme Court properly determined following a hearing that the award of sole legal and primary physical custody of the parties’ child to respondent would be in the child’s best interests. That determination “is based on careful weighing of appropriate factors . . ., including the court’s firsthand assessment of the character and credibility of the parties” (Matter of Pinkerton v Pensyl, 305 AD2d 1113, 1114 [2003]), and it has a sound and substantial
*1255basis in the record (see Ulmer v Ulmer, 254 AD2d 541, 542 [1998]). Petitioner’s contention that the court abused its discretion in failing to reopen the hearing is not preserved for our review (see Heuer v Heuer, 129 AD2d 961 [1987]). Present— Hurlbutt, J.P., Gorski, Smith, Fahey and Green, JJ.